      Case: 1:20-cv-04316 Document #: 7 Filed: 08/18/20 Page 1 of 2 PageID #:23




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 SOCORRO J. GRANDA,

 Plaintiff,                                           Case No. 1:20-cv-04316

 v.                                                   Honorable Judge Matthew F. Kennelly

 MIDLAND CREDIT MANAGEMENT, INC.,                     Honorable Magistrate Jeffrey Cole
 Defendant.


              NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       NOW COMES, SOCORRO J. GRANDA (“Plaintiff’), by and through the undersigned

counsel, and, in support of his Notice of Voluntary Dismissal without Prejudice, state as follows:

       Plaintiff, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby voluntarily

dismisses his claims against the Defendant, MIDLAND CREDIT MANAGEMENT, INC.,

without prejudice. Each party shall bear its own costs and attorney fees.

Dated: August 18, 2020
                                                     Respectfully Submitted,

                                                     /s/ Nathan C. Volheim
                                                     Nathan C. Volheim
                                                     Counsel for Plaintiff
                                                     Sulaiman Law Group, Ltd.
                                                     2500 S. Highland Avenue, Suite 200
                                                     Lombard, IL 60148
                                                     Phone (630) 575-8181 x113
                                                     Fax: (630)575-8188
                                                     nvolheim@sulaimanlaw.com
      Case: 1:20-cv-04316 Document #: 7 Filed: 08/18/20 Page 2 of 2 PageID #:24




                                 CERTIFICATE OF SERVICE


       I, the undersigned, hereby certify that on August 18, 2020, a true and correct copy of the

above and foregoing document was filed with the Court via CM/ECF and served on all parties

requested electronic notification.



                                                   /s/ Nathan C. Volheim
                                                   Nathan C. Volheim
